DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 is dependent on claim 9, which in turn is dependent on claim 1, and recites that “the base coat layer comprising a vinyl pyrrolidone polymer.” Claim 1 has been amended to recite “wherein the base coat layer comprises a vinyl pyrrolidone polymer” and hence claim 11 fails to further limit the subject matter of the claim upon which it depends. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahatjian et al. (US 5135516 A).  
 	Sahatjian et al. disclose a method for rendering a preformed article, such as a medical device, lubricious and antithrombogenic. On the surface of the article, a thin coating of a biologically compatible, lubricious, hydrophilic polymer including acid groups, is provided.  On the coating, ammonium cation, and heparin are applied in the manner that heparin is bound by electrostatic attraction to the ammonium cation of the coating to permit time release of heparin.  A buffer solution may be applied in a manner to act to enhance the lubriciousness of the coating. More specifically, Sahatjian et al. teach antithrombogenic and lubricious medical instruments such as catheters and guidewires useful, e.g. in angiography (equivalent to the medical device of the claimed invention). The medical device for use within the body formed of a base material (equivalent to the substrate of the claimed invention) and has a lubricious coating (equivalent to the polymeric layer of the claimed invention) on its surface. The surface of the article is provided with a thin coating of a biologically compatible, lubricious, hydrophilic polymer including acid groups (meeting the limitation that the polymeric layer comprises carboxylic acid groups), and thereafter ammonium cation, heparin and a buffer solution, is applied to the coating in a manner such that heparin is bound by electrostatic attraction to the ammonium cation of the coating to permit time release of heparin, and the buffer solution acts to enhance the lubriciousness of the coating. The thickness of the lubricious and antithrombogenic coating is of the order of about 10 microns or less when dry. The disclosed method (equivalent to the solution comprising a carbonate or bicarbonate salt as recited in claim 13 and meeting the limitations of claims 7 and 16 given that the coating would inherently contain trace amounts of bicarbonate after treatment with a sodium bicarbonate solution); applying the buffer solution to enhance lubriciousness by the formation of salts of the acid groups; providing the lubricious polymer may include providing to the surface a primer solution including isocyanate and providing a hydrophilic polymer to the isocyanate.  The coefficient of friction of the coating after applying the buffer solution may be less than about 0.1; the hydrophilic polymer may have a molecular weight from about 200,000 to 5,000,000 and be selected from polyacrylic acid (meeting the limitations of claims 8 and 17), crotonic acid, maleic acid and amino acids and their derivatives and copolymers; the preformed surface may be formed of nylon, polyurethane, polyester, or polyethylene; the ammonium cation may be the benzalkonium cation formed by dissociation of benzalkonium chloride; ammonium cation may be provided in a manner causing reaction of cation with the acid groups to form ammonium salts (meeting the limitation that the carboxylic acid groups are in salt form); the ammonium cation and heparin may be applied in the manner to provide a coating which is about 1.0 to 10 microns thick when dry; the coating may be about 2 to 5 microns thick when dry; the thickness of the coating may increase by about six to ten times when wet; the thickness of the coating may be about 20 microns when wet; the coating may be applied to an angioplasty catheter; the coating may be applied to an angioplasty balloon catheter; the coating may be applied to a guidewire, a polymer coated 
polymer may include sodium salts of the acid (thus meeting the limitations of claims 4 and 13). In a particular method of forming the coating, the binding component of the thin film is formed on a substrate.  A lubricious, hydrophilic, water-swellable, acid-containing polymer, for example, polyacrylic acid is reacted with the binding component.  A quaternary ammonium salt, for example a quaternary ammonium halide salt, is then applied to the polymer acid surface to neutralize acid moieties of the polyacrylic acid polymer.  The surface is then dried.  Heparin is applied to the catheter.  The coefficient of friction of the catheter, after heparinization and when wet, is generally about 0.4 to 0.6.  Finally, and optionally, the coefficient of friction of the catheter can be reduced by dipping in a buffer solution, preferably a sodium bicarbonate buffer solution, of about neutral pH.  After treatment with the buffer, the coefficient of friction is generally about 0.03 to 0.07.  Heparin and the quaternary ammonium salt may also be applied in a single solution.  The buffer treatment can also be carried out, for example, prior to application of a single heparin-quaternary ammonium cation solution or after application of a quaternary ammonium cation solution and prior to application of a heparin solution. The coatings may be applied to the surface of any material.  For angiographic catheters, for example, it is best to use a dimensionally stable catheter material, as discussed, that does not swell in the presence of aqueous solution and maintains its strength and flexibility characteristics. Although the preferred polymer is, for example, polyacrylic acid, other polymeric acids might be used, for example polymers and copolymers of amino acids, maleic acid, ethylene maleic acid copolymer, crotonic acid and their derivatives.  Preferably the acid polymer has a molecular weight in the range from about 200,000 to 5,000,000. In a particular embodiment of this invention, a polyisocyanate primer (equivalent to the base coat of claims 9 and 18 and inherently containing photo reactive groups and meeting the limitations of claims 10 and 19) is first applied to a surface to be coated and the carboxyl-containing polymer applied to the polyisocyanates.  In one embodiment, phosphonium salts or sulfonium salts might also be employed. The buffer solution is preferably a biocompatible buffer in a pH range from about 6.5 to 7.5.  In .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sahatjian et al. (US 5135516 A).  
Sahatjian et al. disclose a method for rendering a preformed article, such as a medical device, lubricious and antithrombogenic. On the surface of the article, a thin coating of a biologically compatible, lubricious, hydrophilic polymer including acid groups, is provided.  On the coating, ammonium cation, and heparin are applied in the manner that heparin is bound by electrostatic attraction to the ammonium cation of the coating to permit time release of heparin.  A buffer solution may be applied in a manner to act to enhance the lubriciousness of the coating. More specifically, Sahatjian et al. teach antithrombogenic and lubricious medical instruments such as catheters and guidewires useful, e.g. in angiography (equivalent to the medical device of the claimed invention). The medical device for use within the body formed of a base material (equivalent to the substrate of the claimed invention) and has a lubricious coating (equivalent to the polymeric layer of the claimed invention) on its surface. The surface of the article is provided with a thin coating of a biologically compatible, lubricious, hydrophilic polymer including acid groups (meeting the limitation that the polymeric layer comprises carboxylic acid groups), and thereafter ammonium cation, heparin and a buffer solution, is applied to the coating in a manner such that heparin is bound by electrostatic attraction to the ammonium cation of the coating to permit time release of heparin, and the buffer solution acts to enhance the lubriciousness of the coating. The thickness of the lubricious and antithrombogenic coating is of the order of about 10 microns or less when dry. The disclosed method may include applying to the lubricious polymer coating ammonium cation and heparin, and thereafter applying the buffer solution.  The ammonium cation may also be applied before the heparin is applied. The method may also include applying to the lubricious polymer coating ammonium cation, applying buffer solution and thereafter applying heparin. The method may also include applying to the lubricious polymer coating the buffer solution and thereafter applying ammonium cation and heparin. In various embodiments, the ammonium cation is provided by applying an aqueous solution.  The method may include; drying the polymer coating after applying the ammonium cation; drying the coating before providing the buffer solution; selecting a sodium bicarbonate buffer (equivalent to the solution comprising a carbonate or bicarbonate salt as recited in claim 13 and meeting the limitations of claims 7 and 16 given that the coating would inherently contain trace amounts of bicarbonate after treatment with a sodium bicarbonate solution); applying the buffer solution to enhance lubriciousness by the formation of salts of the acid groups; providing the lubricious polymer may include providing to the surface a primer solution including isocyanate and providing a hydrophilic polymer to the isocyanate.  The coefficient of friction of the coating after applying the buffer solution may be less than about 0.1; the hydrophilic polymer may have a molecular weight from about 200,000 to 5,000,000 and be selected from polyacrylic acid (meeting the limitations of claims 8 and 17), crotonic acid, maleic acid and amino acids and their derivatives and copolymers; the preformed surface may be formed of nylon, polyurethane, polyester, or polyethylene; the ammonium cation may be the benzalkonium cation formed by dissociation of benzalkonium chloride; ammonium cation may be provided in a manner causing reaction of cation with the acid groups to form ammonium salts (meeting the limitation that the carboxylic acid groups are in salt form); the ammonium cation and heparin may be applied in the manner to provide a coating which is about 1.0 to 10 microns thick when dry; the coating may be about 2 to 5 microns thick when dry; the thickness of the coating may increase by about six to ten times when wet; the thickness of the coating may be about 20 microns when wet; the coating may be applied to an angioplasty catheter; the coating may be applied to an angioplasty balloon catheter; the coating may be applied to a guidewire, a polymer coated guidewire, and other devices used in the vascular system. In various embodiments, the polymer may contain acid salts having cations other than ammonium cation: the polymer may include sodium salts of the acid (thus meeting the limitations of claims 4 and 13). In a particular method of forming the coating, the binding component of the thin film is formed on a substrate.  A lubricious, hydrophilic, water-swellable, acid-containing polymer, for example, polyacrylic acid is reacted with the binding component.  A quaternary ammonium salt, for example a quaternary ammonium halide salt, is then applied to the polymer acid surface to neutralize acid moieties of the polyacrylic acid polymer.  The surface is then dried.  Heparin is applied to the catheter.  The coefficient of friction of the catheter, after heparinization and when wet, is generally about 0.4 to 0.6.  Finally, and optionally, the coefficient of friction of the (equivalent to the base coat of claims 9 and 18 and inherently containing photo reactive groups and meeting the limitations of claims 10 and 19) is first applied to a surface to be coated and the carboxyl-containing polymer applied to the polyisocyanates.  In one embodiment, phosphonium salts or sulfonium salts might also be employed. The buffer solution is preferably a biocompatible buffer in a pH range from about 6.5 to 7.5.  In one embodiment, a 0.1N sodium bicarbonate buffer is used.  Other possible buffers are buffer solutions including sodium diphosphate and sodium monophosohate, sodium hydroxide, potassium hydroxide, ammonium hydroxide, as well as buffers of low molecular weight amines, alkanolines and other low molecular weight catonic species. Sahatjian et al. state that treatment of the coating with a buffer solution results in further dissociation of the carboxyl moieties of polyacrylic acid and neutralization of the acid anion by the formation of sodium salts of the carboxyl groups of polyacrylic acid.  In an aqueous solution, for example in body fluids, the sodium salts are more likely to attract water molecules than would be the free acid.  A more hydrogel-like and lubricious coating is achieved. (See Abstract, Column 1, lines 8-10, 55-68, Column 2, lines 1-68, Column 3, lines 1-34, Column 5, lines 8-26, 48-68, Column 6, lines 4-64, .

5.	Claims 1-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sahatjian et al. (US 5135516 A) in view of Babcock wt al. (US 2014/0193474 A1).  
 Sahatjian et al., as discussed above, do no teach that the base coat layer is a vinyl pyrrolidone.  
	However, Babcock et al. disclose lubricious coatings.  In one embodiment, the disclosed lubricious coating is for a medical device and includes first and second coated layers.  The first coated layer is between the second coated layer and the device surface and includes a vinyl pyrrolidone polymer and a photo reactive group.  The second coated layer is in direct contact with the first coated layer and is a top coating that includes an acrylic acid polymer.  The second coated layer can optionally include photoreactive groups. The coating can include hydrogen bonding between the vinyl pyrrolidone polymer of the first coated layer and the acid group-containing polymer (e.g., acrylic acid polymer) of the second coated layer.  By including hydrogen bonding between materials of the first and second layer distinct coating advantages such as greater mechanical strength, reflected by sustained higher compression forces without fragmentation (release of particulates), and also increased lubricity. 
 	Accordingly, it would have been obvious to one having ordinary skill in the art to use a vinyl pyrrolidone polymer with photo reactive groups as the base coat layer in the medical device taught by Sahatjian et al. given that Babcock et al. specifically teach that the coating can include hydrogen bonding between the vinyl pyrrolidone polymer of the first coated layer and the acid group-containing polymer (e.g., acrylic acid polymer) of the second coated layer and thus provides greater mechanical strength, reflected by sustained higher compression forces without fragmentation (release of particulates), and also increased lubricity. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The claims of U.S. Patent No. 10,342,898 recite a method of making a medical device comprising: obtaining a medical device comprising a base coat layer disposed over a substrate; coating the base coat layer with a polymeric layer to dispose the polymeric layer over the base coat layer, the polymeric layer comprising an exterior surface with reactive groups disposed on the exterior surface; and applying a solution to the exterior surface, the solution comprising an acid or a base, wherein the acid or base in the solution reacts with the reactive groups to form salt groups. The reactive groups comprising at least one selected from the group of a carboxylic acid and an amine and the salt groups comprising carboxylate salts. The salt groups comprising a cation selected from the group consisting of sodium, potassium, lithium, calcium, zinc and ammonium. 	
Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by the already issued patent. 


Response to Arguments
7.	Applicant's arguments filed on March 10, 2021 have been fully considered but they are not persuasive. Applicants traverse the rejection of claims 12-19 under 35 U.S.C. 102(a)(1) as being anticipated by Sahatjian et al. (US 5135516 A), the rejection of claims 12-19 under 35 U.S.C. 103 as being unpatentable over Sahatjian et al. (US 5135516 A), and the rejection of claims 1-10 and 20 under 35 U.S.C. 103 as being unpatentable over Sahatjian et al. (US 5135516 A) in view of Babcock wt al. (US 2014/0193474 A1) and submit that as explained in Sahatjian, the coatings are formed when a polyisocvanate primer is first applied to a surface to be coated and the carboxyl-containing polymer applied to the polyisocvanates and that (as disclosed in U.S. Pat. No. 4,156,065) the reaction of isocyanates with carboxylic acids or anhydrides forms imides and amides, and, more particularly, the reaction of organic diisocyanates with 
In response, the Examiner would like to point out that there is nothing in the instant claims to preclude the presence of a polyisocvanate primer given that claim 1 simply recites a base coat layer and a polymeric layer disposed over the base coat layer. Claim 1 does not require that the polymeric layer to be directly in contact with the base coat layer and hence does not preclude the presence of a primer layer either under the base coat layer or between the base coat layer and the polymeric layer. 
Applicants further argue that the polymeric layer of the instant claims can include such reactive groups throughout its thickness, but it is shown in FIG. 1 only on the surface for ease of illustration. In this case, the carboxylic acid reacts with sodium bicarbonate leaving a salt group disposed on the surface. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reactive groups throughout its thickness of the polymeric layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further asserts that there would be no reason to expect that the pKa of the coating of Sahatjian, where an isocyanate is reacted with a carboxylic acid to yield an anhydride, an amide, or a mixture thereof, would contain carboxylic acid groups having the same pKa as the pKa required by the present claims. 
However, as pointed out above, the pKa of the carboxylic groups is inherent in the polymeric coating taught by Sahatjian et al. given that the chemical structure of each 
With regards to the rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,342,898, the Applicants have asked that the filing of a terminal disclaimer be held in abeyance. In view of this, the previous double patenting rejection has been repeated.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEEBA AHMED/Primary Examiner, Art Unit 1787